Citation Nr: 1106038	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to June 
1972, followed by additional periods of unverified service with 
the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the Veteran's claim 
for service connection for an organic mental disorder claimed as 
PTSD.

The Veteran testified before a Decision Review Officer (DRO) at a 
hearing in December 2004 and before the undersigned Acting 
Veterans Law Judge (AVLJ) at a June 2007 RO (Videoconference) 
hearing.  Hearing transcripts have been associated with the 
claims file.

This matter was remanded by the Board in August 2007 and in March 
2010.

A veteran's claim for service connection is deemed to be for a 
disability manifested by the symptoms he experiences, regardless 
of how those symptoms are diagnosed.  Hence, a claim for service 
connection for PTSD would encompass any diagnosed psychiatric 
disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the instant claim for service connection for an acquired 
psychiatric disorder has been restyled to include depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, this matter was again be remanded for additional 
development.

In its March 2010 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to contact the appropriate service 
department and verify all periods of the Veteran's service, 
including all periods of active duty for training (ACDUTRA) in 
the Naval Reserves, and obtain any outstanding service treatment 
records.  The AOJ was then to provide the Veteran with a VA 
psychiatric examination to determine the nature and etiology of 
his currently diagnosed acquired psychiatric disorders.  The 
examiner was specifically instructed to confirm or rule-out a 
diagnosis of PTSD.

A VA neuropsychological examination was conducted in June 2010.  
After performing an examination and conducting neuropsychological 
testing, the examiner opined that there was no evidence of 
organic brain injury and that the Veteran's symptoms appeared to 
be related to "long-standing mental health problems."  The 
examiner did not provide a diagnosis of an acquired psychiatric 
disorder or offer any opinion regarding the etiology of such a 
disorder.  A new VA psychiatric examination is required to comply 
with the terms of the previous remand.

The AOJ requested the Veteran's complete service treatment 
records.  A July 2010 Personnel Information Exchange System 
(PIES) response indicated that all available records had been 
mailed.  However, it does not appear that any effort was made to 
verify the Veteran's reported periods of ACDUTRA in the Naval 
Reserves or obtain any records relating to this service.  The 
service personnel records contained in the claims file document 
two periods of ACDUTRA in May 1973 and in December 1973 and 
suggest that the Veteran was assigned to a unit in Little Rock, 
Arkansas.  The Veteran also reported receiving a psychiatric 
evaluation in 1973.  A request for these records must be made to 
comply with the terms of the pervious remand.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the 
Veteran's Official Military Personnel File 
(OMPF) and/or Military Personnel Record 
Jacket (MPRJ) to ascertain and verify all 
periods of active duty for training (ACDUTRA) 
in the Naval Reserves and obtain a copy of 
any treatment records related to this 
service.  The record shows the Veteran was 
serving in the "8-87(M)" in Little Rock, 
Arkansas.  In doing so, VA should contact the 
Adjutant General of the State of Arkansas and 
the Department of the Navy.

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's Naval Reserves 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of its 
abilities, VA should make a list of the 
Veteran's actual periods of ACDUTRA in the 
Naval Reserves and provide it to the VA 
examiner. 

All efforts to verify these dates should be 
documented in the claims file.  Copies of all 
materials obtained should be associated with 
the file.  If these records are unavailable, 
this should also be documented in the claims 
file.

2.  Following the completion of the above-
development, the Veteran should be provided 
with a VA psychiatric examination conducted 
by a psychiatrist or psychologist to 
determine the nature and etiology of all 
currently diagnosed acquired psychiatric 
disorders.  The claims file must be 
reviewed by the examiner and such a 
review should be indicated in the 
examination report or in an addendum to 
that report.  All indicated studies and 
tests, to include psychological testing, 
should be accomplished if warranted.  All 
clinical findings should be reported in 
detail.

The examiner should identify all objective 
indications of psychiatric disability.

A diagnosis of PTSD should be confirmed or 
ruled-out.  If PTSD is diagnosed, the 
elements supporting that diagnosis, to 
include the specific stressor(s), should be 
identified.  If PTSD is not diagnosed, the 
examiner should explain which the Veteran 
does not meet the criteria for this 
diagnosis.

With respect to any additional acquired 
psychiatric disorder other than PTSD, to 
include depression, found to be present, the 
examiner should express an opinion concerning 
whether it was at least as likely as not (50 
percent probability or more) that the 
disorder was etiologically related to the 
Veteran's active duty service.

The examination and the report thereof should 
be in accordance with the DSM-IV.  A 
rationale for all opinions expressed must 
also be provided.  If any requested opinion 
cannot be given, the examiner should state 
the reason(s) why.

3.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim remaining on appeal, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claim, all 
applicable theories of entitlement to service 
connection should be considered as 
appropriate.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an SSOC, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


